DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 15-36 are pending in this application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/04/2020 and 02/17/2022 is/are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Oleg Kaplun on 06/03/2022.
The application has been amended as follows: Claim 15 is amended to recite: A magnetic field propulsion unit, comprising:
	a magnetic field generating device with multiple conductive lines which are configured to conduct a current so as to generate a magnetic field;
	a contact breaker arrangement configured to individually transition each of the multiple conductive lines from a conductive state to a non-conductive state;
	an energy supply unit configured to provide the magnetic field generating device with electrical energy; and
	a control unit configured to control the energy supply unit so that energy supply to each individual conductive line is controlled and to control the contact breaker arrangement,
	wherein the multiple conductive lines are arranged along a longitudinal axis, 
	wherein the control unit is configured to:
		supply a first conductive line with electrical energy so that a first magnetic field surrounding the first conductive line is generated,
		transition the first conductive line to a non-conductive state, and
		supply a second conductive line with electrical energy so that a second magnetic field is generated, [[and]]
	wherein the second conductive line is supplied with electrical energy a predetermined period of time after the first conductive line is transitioned to the non-conductive state, and
wherein at least one of the conductive lines is tubular and has an inner chamber that is filled with a semi-conductive liquid.Claims 31, 32, and 34-36 are cancelled.
Allowable Subject Matter
Claims 15-30 and 33 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 15-30 and 33 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 15, especially wherein at least one of the conductive lines is tubular and has an inner chamber that is filled with a semi-conductive liquid. The closest prior art references of record are Iko et al. Japanese Patent Document JP H08-275494 A (hereinafter “Iko”), Knight U.S. Patent Application 2014/0330353 (hereinafter “Knight”), Larson U.S. Patent No. 2,892,983 (hereinafter “Larson”), Jacobs U.S. Patent No. 5,126,648 (hereinafter “Jacobs”), Clapham U.S. Patent No. 3,972,620 (hereinafter “Clapham”), and Freyer German Patent Document DE 202014001334 U1 (hereinafter “Freyer”). Regarding claim 15, Iko teaches a magnetic field propulsion unit (i.e. linear motor 10)(fig.7), comprising: a magnetic field generating device (i.e. mover 70)(fig.3) with multiple conductive lines (i.e. coils 710)(fig.3) which are configured to conduct a current so as to generate a magnetic field (implicit); a contact breaker arrangement (i.e. switching section 48)(fig.6) configured to individually transition each of the multiple conductive lines from a conductive state to a non-conductive state (refer to [0028]-[0030]); an energy supply unit (i.e. DC power supply 41)(fig.6) configured to provide the magnetic field generating device with electrical energy (implicit); and a control unit (i.e. control unit 49)(fig.6) configured to control the energy supply unit so that energy supply to each individual conductive line is controlled (refer to [0028]-[0030]) and to control the contact breaker arrangement (refer to [0028]-[0030]), wherein the multiple conductive lines are arranged along a longitudinal axis (refer to fig. 3), wherein the control unit is configured to: supply a first conductive line with electrical energy so that a first magnetic field surrounding the first conductive line is generated (refer to fig.2), transition the first conductive line to a non-conductive state (refer to fig.2), and supply a second conductive line with electrical energy so that a second magnetic field is generated (refer to fig.2), wherein the second conductive line is supplied with electrical energy a predetermined period of time after the first conductive line is transitioned to the non-conductive state (refer to fig.2), however Iko does not teach wherein at least one of the conductive lines is tubular and has an inner chamber that is filled with a semi-conductive liquid. Knight (figures 4 and 5 and [0042] and [0043]), Larson (figure 1 and col. 1 lines 47-67), Jacobs (col. 7 line 56 to col. 8 line 28 and figures 1, 1a, 1b, and 8), Clapham (col. 3 line 47-col. 4 line 52 and figures 4-6), and Freyer ([0042]-[0046] and [0050]) teach similar devices, however they do not teach wherein at least one of the conductive lines is tubular and has an inner chamber that is filled with a semi-conductive liquid. It would not have been obvious to a person of ordinary skill in the are before the effective filing date of the claimed invention to modify the unit of Iko, Knight, Larson, Jacobs, Clapham, and/or Freyer to arrive at the claimed invention. Claims 16-30 and 33 are allowed based on their dependency on claim 15.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/               Primary Examiner, Art Unit 2839